NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JOAQUIN LEDESMA-CONCHAS,                         No. 11-73701

               Petitioner,                       Agency No. A075-879-554

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Joaquin Ledesma-Conchas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen removal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings conducted in absentia based on ineffective assistance of counsel and

changed country conditions. We dismiss the petition for review.

      We lack jurisdiction to consider Ledesma-Conchas’ contentions that he

acted with the due diligence required for equitable tolling of the motion to reopen

filing deadline, and established prima facie eligibility for relief based on changed

country conditions, because Ledesma-Conchas did not raise these contentions in

his brief to the BIA. See 8 U.S.C. § 1252(d)(1); Zara v. Ashcroft, 383 F.3d 927,

930 (9th Cir. 2004) (“A petitioner cannot satisfy the exhaustion requirement by

making a general challenge to the IJ’s decision, but, rather, must specify which

issues form the basis of the appeal.”).

      We also lack jurisdiction to review the BIA’s decision not to reopen sua

sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    11-73701